Exhibit 99.2 Bitcoin Shop, Inc. PRO FORMA UNAUDITED COMBINED FINANCIAL STATEMENTS INTRODUCTORY NOTE On January 29,2014, holders of a majority of the outstanding voting capital of Bitcoin Shop, Inc., formerly TouchIT Technologies, Inc., a Nevada corporation (“we” or the “Company”) voted in favor of filing a certificate of amendment to the Company’s Articles of Incorporation in order to (i) change the name of the Company to “Bitcoin Shop, Inc.” from “TouchIT Technologies, Inc.” (the “Name Change”) and (ii) effect a reverse split of its issued and outstanding common stock on a one for three hundred basis (the “Reverse Split”).On January 29, 2014, the Company filed the Certificate of Amendment to the Company’s Articles of Incorporation with the Secretary of State of the State of Nevada.On February 4, 2014, the Financial Industry Regulatory Authority (“FINRA”) approved the Reverse Split and the Name Change to go market-effective on February 5, 2014 and assigned the Company a new trading symbol “BTCS”, effective for our principal market, the over the counter bulletin board, on March 5, 2014.In the interim, the Company’s trading symbol will be “TUCND” reflecting the Reverse Split.Per share numbers and dollar amounts referenced in this Current Report on Form 8-K/A reflect the result of the Reverse Split. On February 5, 2014, the Company entered into a Securities Exchange Agreement (the “Exchange Agreement”) with BitcoinShop.us, LLC a Maryland Limited Liability Company (“BitcoinShop”), and the holders of the membership interests in BitcoinShop.Upon closing of the transaction contemplated under the Exchange Agreement (the “Share Exchange”), on February 5, 2014, the holders of BitcoinShop’s outstanding membership interests (the “BitcoinShop Members”) transferred all the outstanding membership interests of BitcoinShop to the Company in exchange for an aggregate of 100,773,923 shares of the Company’s common stock $0.001 par value per share (the “Common Stock”).As a result, BitcoinShop became a wholly-owned subsidiary of the Company. The Share Exchange transaction is accounted for as a reverse merger and recapitalization of BitcoinShop in the Company. Pursuant to the Share Exchange: ■ At the closing of the Share Exchange, all of the membership interests of BitcoinShop outstanding immediately prior to the closing of the Share Exchange was exchanged for the right to receive an aggregate of 100,773,923 shares of the Company’s common stock (the “Share Exchange Common Shares”).Concurrently, all members of BitcoinShop executed Lock-Up Agreements (the “Lockup Agreements”) pursuant to which they agreed to refrain from the sale of any securities of the Company, including the Share Exchange Common Shares, for a period of eighteen (18) months.The Lockup Agreement provides for a leak out provision, allowing the shareholder the right to sell 5% of its holdings in the Company per month beginning on the twelve month anniversary of the Lockup Agreement. ■ Upon the closing of the Share Exchange, Andrew Brabin resigned from all officer and director positions he held with the Company and Charles W. Allen was appointed Chief Executive Officer and Chief Financial Officer, Michal Handerhan was appointed Chief Operating Officer and Chairman of the Board, Timothy Sidie was appointed as Chief Technology Officer and Charles A. Kiser was appointed Chief Marketing Officer of the Company.In addition, Michal Handerhan (Chairman), Timothy Sidie and Charles W. Allen were appointed to the Company's Board of Directors. ■ Following the closing of the Share Exchange, the Company consummated a private placement of its units (the “Units”) at a purchase price of $0.50 per Unit (the “Purchase Price”) with each Unit consisting of (i) one share (the “Series C Shares”) of the Company’s Series C Convertible Preferred Stock, par value $0.001 per share, which is convertible into one (1) share of Common Stock, with such rights and designations as set forth in the Certificate of Designation of Preferences, Rights and Limitations of Series C Convertible Preferred Stock, attached as an exhibit to this Current Report (the “Series C Certificate of Designation”); and (ii) a three year warrant, attached as an exhibit to this Current Report (the “Warrant”), to purchase ½ share of Common Stock (the “Warrant Shares”) at an exercise price of $1.00 per share. -1- On February 6, 2014, the Company sold an aggregate of 3,750,000 Units in a private placement (the “Private Placement”) of its securities to certain investors (the “Investors”) at a purchase price of $0.50 per Unit pursuant to subscription agreements (the “Subscription Agreements”) for an aggregate purchase price of $1,875,000.The Units sold in the Private Placement are subject to a “Most Favored Nations” provision for a period of 12 months from the closing of the Private Placement in the event the Company issues Common Stock or securities convertible into or exercisable for shares of Common Stock at a price per share or conversion or exercise price per share which shall be less than $0.50 per share, subject to certain customary exceptions.Additionally, the shares of Common Stock issuable upon conversion of Series C Shares or the Warrant Shares underlying the Units sold in the Private Placement are subject to “piggy-back” and “demand” registration rights until such shares of Common Stock may be sold under Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”).Each share of the Series C Shares is convertible into one (1) share of Common Stock and has a stated value of $0.001.The conversion ratio is subject to adjustment in the event of stock splits, stock dividends, combination of shares and similar recapitalization transactions. The Company is prohibited from effecting the conversion of the Series C Shares to the extent that, as a result of such conversion, the holder beneficially owns more than 9.99% (provided that certain investors elected to block their beneficial ownership at 4.99%), in the aggregate, of the issued and outstanding shares of the Company’s Common Stock calculated immediately after giving effect to the issuance of shares of Common Stock upon the conversion of the Series C Shares (the “Beneficial Ownership Limitation”).Each share of the Series C Shares is entitled to the number of votes equal to the number of shares of Common Stock such share is convertible into at such time, but not in excess of the Beneficial Ownership Limitation.Each Warrant is exercisable into ½ share of Common Stock at an exercise price of $1.00 per share.The Warrant may be exercised on a cashless basis. The Company is prohibited from effecting the exercise of Warrant to the extent that, as a result of such exercise, the holder beneficially owns more than 4.99%, in the aggregate, of the issued and outstanding shares of the Company’s Common Stock calculated immediately after giving effect to the issuance of shares of Common Stock upon the exercise of the Warrant. Giving effect to (i) the closing of the Share Exchange and (ii) the closing of the Private Placement, there were approximately 111,536,804 shares of Common Stock issued and outstanding, 400,000 shares of Series B Preferred Stock outstanding and 3,750,000 shares of Series C Preferred Stock outstanding. The following unaudited pro forma combined balance sheet as of December 31, 2013 combines the balance sheet of Bitcoin Shop, Inc. and Bitconshop.us, LLC as of December 31, 2013, giving effect to the transactions described in theMerger Agreementas if they had occurred on July 28, 2013 (the inception date of Bitcoinshop.us, LLC). The following unaudited pro forma combined statement of operations for the period ended December 31, 2013 combines the statement of operations of Bitcoin Shop, Inc. for the year ended December 31, 2013 and statement of income of BitcoinShop for the period from July 28, 2013 (inception) through December 31, 2013, giving effect to the transactions as if they had occurred on July 28, 2013 (the inception date of BitcoinShop.us, LLC). The pro forma adjustments give effect to events that are directly attributable to the transactions discussed above, that have a continuing impact on the operations of BitcoinShop and are based on available data and certain assumptions that management believes are factually supportable. We are providing this information to aid you in your analysis of the financial aspects of the acquisition. The unaudited pro forma combined financial statements described above should be read in conjunction with the historical financial statements of Bitcoin Shop, Inc. and those of BitcoinShop and the related notes thereto contained elsewhere in this Current Report on Form 8-K/A. The pro forma adjustments and the unaudited pro forma information are not necessarily indicative of the financial position or results of operations that may have actually occurred had the merger taken place on the dates noted, or of the future financial position or operating results of BitcoinShop. -2- Bitcoin Shop Inc. Pro Forma Combined Balance Sheet As of December 31, 2013 (Unaudited) BITCOIN SHOP, INC. (FKA TOUCHIT TECH-NOLOGIES, INC.) BITCOINSHOP.US, LLC ("BitcoinShop") New Members Reverse Split Distribution of Former Business to Stockholders Convertible Note Exchange Share Exchange Transaction Private Placement - Units PRO-FORMA AS ADJUSTED (a) (b) (c ) (d) (e) (f) (g) (h) CURRENT ASSETS Cash and cash equivalents $ ) $ $ Restricted cash Trade receivables, net - ) - Inventories - ) - Virtual currency - bitcoins - Other current assets - ) - Total current assets - ) - NON CURRENT ASSETS Property, plant and equipment, net ) Investment in GoCoin LLC - Other non current assets - ) - TOTAL ASSETS $ $ $ $
